DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claims 1-20, Applicant argues: 
“Independent claim 1 recites ‘wherein the path traversal comprises a path along a dialogue skill route that routes statement data associated with the statement to a selected skill of a plurality of skills, wherein the selected skill is associated with the dialogue system’ (emphasis added). While Tamblyn may disclose a system that receives information from a end user device regarding communication, selects a conversation path based on the information and invokes an automated chat resource to engage the chat communication session with the end user, Tamblyn fails to disclose the specific and detailed elements recited in claim 1” (Remarks, page 6).

In response Examiner, respectfully disagrees. Applicant’s attention is directed to Tamblyn in para 0127-0130 discloses selecting a conversation path based on determination of the purpose of the communication. As such the different conversation topics (“creating/managing an account, product or service support, product or service purchases, etc.” para 0030) as equated as being the skill routes. As such, Examiner believes Tamblyn discloses the claimed limitations.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamblyn et al. (US Pub 2017/0324868).
Regarding claim 1, Tamblyn discloses a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a contextual information component (para 0018) that determines contextual information associated with a user identity (para 0127-0129) based on a statement related to communication information received by a computing device associated with the user identity (para 0111, 0120, 0142); and a dialogue routing component that generates a path traversal for a dialogue system based on the contextual information to facilitate generation of a response to the statement by the dialogue system (para 0115, 0120; see fig. 4),
wherein the path traversal comprises a path along a dialogue skill route that
routes statement data associated with the statement to a selected skill of a plurality of skills, wherein the selected skill is associated with the dialogue system (para 00127-0130 – routing based on topic/purpose information and also see para 00113).
Regarding claim 2, Tamblyn discloses wherein the dialogue routing component generates a machine learning model associated with the path traversal for the dialogue system based on the contextual information (para 0095-0096).
Regarding claim 3, Tamblyn discloses wherein the dialogue routing component routes based on the machine learning model information associated with the statement to the selected skill for the dialogue system based on the contextual information, and wherein the selected skill comprises a software program that represents a particular capability of a task or answer in a specific domain associated with the statement data (para 0127-0130).
Regarding claim 4, Tamblyn discloses wherein the contextual information component determines intent information based on the statement (para 0109, 0113).
Regarding claim 5, Tamblyn discloses wherein the dialogue routing component generates the path traversal for the dialogue system based on the contextual information and the intent information (para 0115, 0120; see fig. 4).
Regarding claim 6, Tamblyn discloses wherein the contextual information component determines the contextual information based on location data indicative of a location associated with the computing device (para 0117 – “chat automation server 140 may ask additional questions such as where the customer is located”).
Regarding claim 7, Tamblyn discloses wherein the contextual information component determines the contextual information based on user profile data stored in the computing device (para 0125).
Regarding claim 8, Tamblyn discloses wherein the contextual information component determines a first classification for the statement and a second classification for the contextual information (para 0120).
Regarding claim 9, Tamblyn discloses the computer executable components further comprise: a communication component that obtains the statement based on audio data received by the computing device (para 0069 – “users operating the electronic devices 108 may communicate with the contact center system 102 by way of a voice channel, and the communication may be converted into text either at the end user or contact center side”).
Regarding claim 10, Tamblyn discloses the computer executable components further comprise: a communication component that obtains the statement based on textual data received by the computing device (see fig. 5).
Regarding claim 11, Tamblyn discloses wherein the dialogue routing component generates the path traversal for the dialogue system to improve performance of the dialogue system (para 0095-0096).
Regarding claim 12, see rejection of claim 1.
Regarding claim 13, see rejection of claim 2.
Regarding claim 14, see rejection of claim 3.
Regarding claim 15, see rejection of claims 9 and 10.
Regarding claim 16, see rejection of claim 11.
Regarding claim 17, see rejection of claim 1.
Regarding claim 18, see rejection of claim 2.
Regarding claim 19, see rejection of claim 3.
Regarding claim 20, see rejection of claims 9 and 10.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652